EXHIBIT 2
 

 

10

11

12

13

14

15

16

17

18

20

21

22

23

24

26

27

28

 

 

ELIZABETH MORRISSEAD (Michigan Bar No. P81899)

Assistant Attorney General
Attorney for the People of the State of Michigan

Environment, Natural Resources, and Agriculture Division

P.O. Box 30755

Lansing, Michigan

(517) 335-7664
MorrisseauE@michigan.gov

[Pro Hac Vice Motion Pending]

PEOPLE OF THE STATE OF MICHIGAN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

 

DEFENDERS OF WILDLIFE, et al.,
Plaintiffs,

V.

US. FISH AND WILDLIFE SERVICE, et al.

Defendants.

 

WILDEARTH GUARDIANS, et al.,
Plaintiffs,

Vv.

DEBRA HAALAND, U.S. SECRETARY OF
THE INTERIOR, et al.

Defendants.

 

NATURAL RESOURCES DEFESE COUNCIL,
INC.,

Plaintiff,
v.

U.S. SECRETARY OF THE INTERIOR, et al.

 

Defendants.

 

Case No. 4:21-cv-00344-JSW

Related Cases: 4:2 1-cv-00349-JSW
4:21-cv-00561-JS W

PROPOSED AMICUS BRIEF OF
THE PEOPLE OF THE STATE OF
MICHIGAN AND THE STATE OF
OREGON

Hearing Date: November 12, 2021
Time: 9:00 a.m.

Courtroom: 5

Before Judge Jeffrey S. White
 

 

10

il

12

13

14

15

16

i?

18

i9

20

2

22

23

24

25

26

27

28

 

 

Page
Table of Contents 2.0.0... ccc ccc ccceececeeecceececeeteeesececceeeceececauaaceuaasedseedseaessensceesereeeteeeeeeeeaeees itl
Index of Authorities ...........00cccccccccecccececeeeenesececececsasaneaeeecsseeeseceeeesseaauaeeeeesesssaeneseeeeesessaseess iil
Identities and Interests of the Amici .........0.... vevesevseeevevceceeereeeraranaaneaseteutessuseeeteesseversersseneetes 1
I. Background o0..........eeecceeee cece eeeecee reece reveseceeseseceeeeaesaaeauaqegaa sana gaa yaccsrteseseeereseseseseneeeses 1
A. Wolves in Michigans ........ccccccccccccscccsceccceueeeceeueeeceaeeeeeesnuaeesesaeesescsueseessuuaeceeoees 1
B. What the Endangered Species Act requires of the Service ..0..........:cecceceeseteeees 3
T. AT RUMNCME oo ccccccccesessscersvscsseseseeeesesceecerscerscesceeecarsesensceasstansuessuerseserseesesterseteesesteaeeees 4
A. The Service must look at ail places where the gray wolf is located and
cannot use the wolf's recovery in Michigan to determine that the wolf is
no longer endangered in other portions of its range. ..........cceeceeeeeeeceee sete eeennees 4
B. The Service must perform the mandated analysis for al/ states where gray
wolves exist and cannot only rely on a flattering analysis of wolf recovery
in the Great Lakes states alone. ..............::c:eceeeeeeeeeeeceeeeeeeeeceseseecaeeceeeesanessnassnass 7
C, The Service cannot split up the listed population by abandoning remnant
BLAY WOLVES. 2... e cece cece cece cecceeeeeeeeeaeaaeeeeseeenaaeneeeeeenes patentee eeeeesaaeeeeeaeaesenseaee 8
Conclusion and Relief Requested .00....0......ccccccceeeceececeeeeeeeceeeeeecaeneeencaeeedeegscaaecesesueeseeesesereeess 9.
Certificate of Service (e-file) oo... ececeeeeeeeceevercereeceenenecaeeensagnseaesssepsessrecsceereveeseserenaees ll
i

TABLE OF CONTENTS

Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-JSW
 

 

1]

{2

13

14

15

16

l?

18

19

20

21

23

24

25

26

27

28

 

 

INDEX OF AUTHORITIES

Page

Cases
Defenders of Wildlife v. Norton,

239 F. Supp. 2d 9 (D.C, Cir. 2002) «2... e cece c cece een eeneeennnn nace eeeeeeteaeeesepeegersernenenenaa 3
Desert Survivors v. U.S. Dep't of Interior,

321 F. Supp. 3d 1011 (N.D. Cab. 2018) ooo. cce cece ee cecccecceceeeeeeseneteeeseeeeseereaaenaenaeneeeaeeeees 4
Desert Survivors v. U.S. Dep’t of the Interior,

336 F. Supp. 3d 1131 (N.D. Cal. 2018) occ eee ccecneeaeeeeeeceeeereeeeere reseaaaaaauaesaeneeerees 3
Humane Society v. Zinke,

865 F.3d 585 (D.C. Cit, 2017). cece ccc cee cette ntecseeneaeeaseeeeeseecesseeapentsseseasaesseuaeererees 4,8
Statutes
16 U.S.C. § 1532(6) ieee cc ceceeeeeeneeneenncneeesseeseeeeeeeseteepecdsnaeanaacseeseeserseeertesteeaeenneges 3,5
16 US.C. § 1533 (a) ec ceeeeceeceeeeeeeeseeeaeeacaanaeeeeeeneeeeeedeeneaaeaeaaeeeeeeseseeeteeeeeeteepsgeneanaanaeeas 8
16 ULS.C. § 1533 (aD), (D) cece cece ener ceca eee eaeeeeeeeeeeeeeeteeaaneaenaeaeeseeeteeseetenteetegevsevneeeeaeaaanes 4
Mich. Comp. Laws § 312.11 (1965) oo... ceccecccsecenteceeeeerececneeesecerseneneuseseeseannaneeesseaneaegnereees 2
Mich. Comp. Laws § 32440105 ooo. ceccceeec cece cece cece eee csc eee ceeee sees aaaeeeaaeaeeceeeeeceseseeeeeeseseeeaaeeseees 1
Mich. Comp. Laws § 324. 40107 ......cccccccccccccsccesesssseceeeseseeeaeeeeeaeeeeceeeseseeeaeeseseeaeesenaeeseesanes ees 1
S.D. Codified Laws §$ 41 -1-2 occ ccee eee eceeeecnneaenaenee scenes eeeeeeteeseaaaaaenaeaaeaaeneeeeeeeeeeetenteeees 9
SD. Codified Laws §§ 41-6-80 oc eeeeeceeees eveeeteseececececcceuccesceeuecaesuaessseseeeseceeeterereneeteas 9
Utah Code § 23-29-2010 ooo e cece eee ececeececee eae ceenace see gacesesacaesnssaeeeseaceeseeepaagessenaaeeestsneesersas 9
Reguiations
84 Fed. Reg. 9648 (Mar. 15, 2019)... cece cece e cece c ce eee cee eee nen ee eee ueee ne eaeeeeseepasegseenaasesereeeeeer 3
85 Fed. Reg 69,778 (Nov. 3, 2020)... 2... .eeee eee eeeeeseeec ec aceeeseeeee eee eesescacnaeecneceeeeeceeeeeseeseeteteesenees 2

iti
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-JSW
 

 

10

LI]

12

43

14

15

16

7

18

19

20

2

22

23

24

25

26

27

28

 

 

IDENTITIES AND INTERESTS OF THE AMICI

Amicus curiae are the People of the State of Michigan and the State of Oregon.

All gray wolves found within Michigan are “the property” of the People of the State of
Michigan. Mich. Comp. Laws § 324.40105. This includes wolves that migrate from other
states. Id. The Michigan Department of Natural Resources is responsible for managing those
gray wolves. Mich. Comp. Laws § 324.40107. When the United States Fish and Wildlife
Service (Service) removed gray wolves from the list of endangered species, it returned
management of gray wolves to state agencies. The People of the State of Michigan, in whose
interest those wolves are held and managed, has significant interest in the oulcome of this
litigation, Michigan Attorney General Dana Nessel submitted comments opposing the Service’s
decision to delist gray wolves. (AR 0010343.)

Oregon is home to a number of endangered species and has an interest in ensuring that
federal policies comply with the Act.

Undersigned counsel for the People of the State of Michigan contacted counsel for parties
to this litigation. Plaimtiffs all consent to this filing, Federal Defendants reserved their right to
take a position upon reviewing the brief, and Defendant-Intervenors take no position on the

motion.

I. BACKGROUND

A. Wolves in Michigan.

Just over fifty years ago, when gray wolves had been virtually eradicated from the
continental United States, the only remaining wolves were in Michigan’s Upper Peninsula, the

woods of northern Minnesota, and possibly Wisconsin. (AR_0000043)(Removing the Gray

I
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-ISW
 

 

10

11

12

33

14

15

16

17

18.

19

20

2]

| 22

23

24

25

26

a7

28

 

 

Wolf (Canis lupus) From the List of Threatened and Endangered Wildlife, 85 Fed. Reg 69,778
(Nov. 3, 2020).) In 1965, well before the federal government took action to save the rapidly
dwindling numbers of gray wolves, the Michigan Legislature passed a law protecting the few
wolves that remained in Michigan. Mich. Comp. Laws § 312.11 (1965). Over the next decade,
when the Service finally listed gray wolves as endangered under the Endangered Species Act
(Act), those wolves from Michigan and Minnesota helped seed the gray wolf’s return to portions
of available wolf habitat nationwide. (AR_0000043.)

Based on last year’s biennial survey of Michigan’s wolf population, there are nearly 700
gray wolves in Michigan’s Upper Peninsula. (AR_ 0000142.) There is even evidence that
isolated lone wolves travel downstate to Michigan’s Lower Peninsula from time to time.
(AR_0000075.) This is a far cry from the 40 or so wolves that remained on Michigan’s Isle
Royale back in 1974. (AR_0000048.) The gray wolf is recovered in Michigan, in no small part
due to our state-level efforts. And the Service is correct that the Act authorizes us to take back
wolf management from the federal government.

But this success should not be used to undermine wolf recovery efforts elsewhere. The
Act does not authorize the Service to pick and choose where endangered species should recover.
To the contrary, the Service must protect them where they are currently found. And they are
currently found, and-_are now federally unprotected, in Washington, Oregon, California, North
Dakota, South Dakota, Utah, Colorado, Nevada, Missouri, indiana, Illinois, lowa, Nebraska,
New York, Massachusetts, Vermont, and Kansas. (AR_ 0000049.) By delisting the gray wolf
nationwide, the Service abandoned its obligation to protect endangered gray wolves wherever
they are found. Turning cooperative federalism on its head, the Service weaponized our

effective wolf recovery in the Great Lakes region against wolf populations struggling to recover

2
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No, 4:2]-cv-00344-JSW
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

in other states. The Service’s decision to delist the gray wolf nationally based on its recovery in

Michigan is unlawful and ignores its obligation under the Act to help them recover elsewhere.

B. What the Endangered Species Act requires of the Service.

Under the Act, a species is defined as an “endangered species” if it “is in danger of
extinction throughout_all or a significant portion of its range[.]” 16 U.S.C. § 1532(6). The
Service’s attempts to clarify the term “significant portion of its range” through rulemaking have,
so far, been rejected by the courts, so the phrase still carries its ordinary meaning. Desert
Survivors v. US. Dep’t of the Interior, 336 F. Supp. 3d 1131, 1137 (N.D. Cal. 2018);
(AR_0020133) (Removing the Gray Wolf (Canis hipus) From the List of Threatened and
Endangered Wildlife, 84 Fed. Reg. 9648 (Mar. 15, 2019).). When determining whether a species
is endangered under the Act, the Service, at the very least, must explain its conclusion that an
area in which a species “can no longer live is not a significant portion of its range.” Defenders of
Wildlife v. Norton, 239 F. Supp. 2d 9, 21 (D.C. Cir. 2002) (emphasis added),

To determine whether a particular species is endangered under the Act, the Secretary of
the Interior must analyze five factors using the best scientific and commercial data: (A) the
present-or. threatened destruction, modification, or curtailment of its habitat or range; (B)
overutilization for commercial, recreational, scientific, or educational purposes; (C) disease or
predation; (D) the inadequacy of existing regulatory mechanisms, or (E) other natural or
manmade factors affecting its continued existence. 16 U.S.C. § 1533(a)(1), (b). The Service
must analyze the same factors when determining whether a listed species is no longer entitled to
the protections afforded endangered species under the Act. Defenders of Wildlife v. U.S. Dep’t

of the Interior, 354 F. Supp. 2d 1156, 1172 (D. Or. 2005).

3
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-JSW
 

 

10

1]

12

13

14

[5

16

V7

18

19

20

21

22

24

25

26

27

28

 

 

I ARGUMENT

The Service unlawfully delisted all gray wolves based on the species’ status in Michigan
and other Great Lakes states. This is improper for three reasons. First, the Service must look to
a species’ current range, i1.e., where if currently exists, to determine whether it is endangered.
Humane Society v. Zinke, 865 F.3d 585, 603-606 (D.C. Cir. 2017), Second, the Service must
analyze the five statutory factors for delisting for each state in which a species is actually
located. And finally, the Service may not break a species mto recovered populations in a way
that excises orphan populations that would otherwise be entitled to protection. /d. at 603. In
short, the Service can only use Michigan’s successes in Michigan, not nationwide. Where

wolves remain endangered, they must remain listed.

A. The Service must look at a// places where the gray wolf is located and cannot
use the wolf’s recovery in Michigan to determine that the wolf is no longer
endangered in other portions of its range.

Gray wolves are still an “endangered species” under the Act because the species is “in
danger of extinction throughout all or a significant portion of its range[.|” 16 U.S.C. § [532(6).
The Act prohibits nation-wide delisting of a species on the basis of recovery in one part of its
range. Yet that is precisely what the Service did here. The Act explicitly requires the Service to
analyze the current and historic range of a species and determine whether, at a minimum, current
populations are at risk of becoming extinct. Desert Survivors v. U.S. Dep’t of Interior, 321 F.
Supp. 3d 1011, 1066-1074 (N.D. Cal. 2018). Delisting is not an opportunity for the Service to
decide where a species may be allowed to live. Itis a process by which the Service determines
whether a species is endangered where it currently lives, with reference to where the species

historically lived. Humane Society, 865 F.3d at 603-606.

4
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No, 4:21-cv-00344-JSW
 

 

10

1]

12

13

14

Is

16

7

18

19

20

2]

22

23

24

25

26

27

28

 

 

Historically, gray wolves were found in most of North America. (AR_0000047.) Today,
there are stable and increasing populations of wolves in Michigan and Minnesota, and there are
also wolves in Wisconsin. (AR 0000142.) Gray wolves have already recovered and been
delisted in Wyoming, Montana, Idaho, the eastern third of Washington and Oregon, and north-
central Utah. (AR_ 6000040.)

Gray wolves are also found in Washington, Oregon, California, North Dakota, South
Dakota, Utah, Colorado, Nevada, Missouri, Indiana, [linois, lowa, Nebraska, New York,
Massachusetts, Vermont, and Kansas. (AR_0000049.) In its proposal, the Service
acknowledged that gray wolves in some of these other states are “at increased threat from
human-caused mortality or factors related to small numbers.” (AR_ 0020134.) Factors related to
small numbers, of course, would no longer be threatening once those wolves recovered to larger
numbers. Similarly, the threat of human-caused mortality becomes less grave when populations
increase in number.

And yet, inexplicably, the Service elected not to analyze whether gray wolves currently
living in these seventeen other states, whose risk of survival is admittedly threatened because of
their low numbers, are in danger of extinction throughout all or a significant portion of their
range. Instead, the Service cynically created two populations of gray wolves—the Great Lakes
metapopulation and the Northern Rocky Mountain metapopulation. (AR_0000048.) The Great
Lakes metapopulation includes threatened wolves in Minnesota, previously endangered wolves
in Michigan and Wisconsin, and any nearby wolves that migrated from those areas. Jd. The
Northern Rocky Mountain metapopulation includes areas where wolves have been lawfully
delisted, as well as areas into which, according to the Service, those delisted wolves migrated.

Id. Because the Northern Rocky Mountain wolves were already delisted, the Service assumes

5
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-JSW
 

 

10

li

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

that any wolves that likely migrated there are “an extension” of the delisted population,
(AR_0000048-AR_ 0000049.)

The Service acknowledges wolves observed outside of those regions as “lone long
distance dispersing wolves” and does not assign them habitat or consider their likelihood of
survival. (AR_ 0000049.) But long-distance dispersion is key to this species’ recovery.

(AR. 6000047.) And tagged wolves have been found roaming from Michigan to other states.
(AR 0028645) (Michigan Wolf Management Plan, updated 2015.) But Michigan cannot
safeguard wolves once they leave her borders.

In fact, two gray wolves tagged in Michigan were later found shot in Missouri,

(AR 0028645; AR 0029917) (Joe Jerek, Missouri Department of Conservation, DNA shows
hunter-shot canine from October to be wandering wolf (Mar. 20, 2013).}) Similarly, other gray
wolves found shot dead in Kentucky, Kansas, and Missouri all had genetic indicators identifying
them as Great Lakes wolves. (AR_0029109) (Candice Davis, Missouri Department of
Conservation, DNA testing confirms canine shot in Wayne County is a wolf (Jan 13, 2014));
(AR_ 0029920) (Ben Romans, Field & Stream, DNA Confirms Dog-Like Animal Shot in
Kentucky is a Wolf (Aug. 16, 2013); (AR_0030696) (Kansas Wildlife Parks and Tourism,
Wildlife sightings); (AR 0030697) (Jeff Leonard, St. Joseph News-Press, Gower man
unknowingly bags wolf (Aug. 3, 2012). By failing to consider the habitat or likelihood of
survival for these long-distance dispersing wolves, the Service ignores its obligation under the
Act to help them recover and, instead, writes them off to extinction.

The Act requires the Service to explain why gray wolves are not endangered wherever

they currently exist. By lumping all wolves into two metapopulations, and writing off any

6
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-JSW
 

 

10
11
12
13
14
ies)
16
17
18
19
20
21
22
23
24
| 25
26
27

28

 

 

wolves existing in between, the Service unlawfully bypassed its statutory obligation to explain

why gray wolves are not endangered where they exist.

B. The Service must perform the mandated analysis for ail states where gray
wolves exist and cannot only rely on a flattering analysis of wolf recovery in
the Great Lakes states alone.

The Service failed to apply the frve mandatory statutory factors for de-listing gray wolves
outside of the Great Lakes states. 16 U.S.C. § 1533(a). The Service analyzed all five factors and
their cumulative effect for gray wolves in Michigan and Wisconsin. (AR_0020108—
AR_0020115.) And amici agree with the Service that the gray wolf should not be listed as
endangered in Michigan. But the Service should have analyzed ail of the factors for all of the
other states where gray wolves currently live. Its failure to do so is a fatal flaw.

For example, the Service analyzed human-caused mortality for the states of Michigan,
Wisconsin, Oregon, Washington, and California. (AR_0020111.) But the Service failed to
investigate the effects of human-caused mortality on gray wolves anywhere else that wolves
exist. This is not a meaningless oversight. The Service understood that human-caused mortality
is the reason gray wolves were listed as endangered in the first place. (AR 0000054.) And the
Service further understands now that recovery by long-distance dispersion can only be effective
“as long as rates of human-caused mortality are not excessive[.]” (AR__0000047,) But some of
those states where wolves currently exist have laws that not only allow, but encourage, excessive
human-caused mortality.

By way of example, ifthe Service reviewed Utah state law, it would learn that Utah
mandates that state wildlife officials contact the Service to “immediately” remove any wolf in
the state “to prevent the establishment of a viable pack.” Utah Code § 23-29-201. While it is

true that gray wolves in portions of Utah have been delisted, there are wolves in other portions of

7
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No, 4:2]-cv-00344-JS W
 

 

id

i5

16

i?

18

19

20

21

22

23

24

25

26

27

28

 

 

that state that are unprotected. Similarly, if the Service reviewed state law in South Dakota, it
would learn that South Dakota identifies the gray wolf as a “predator/varmint” that can be shot
on state or private land. S.D. Codified Laws §§ 41-1-1 and 41-6-80. To state the obvious, gray
wolves in those states currently face extinction. This is but one example of the Service’s refusal
to engage in a complete, five-factor analysis for the current range of the gray wolf. It
demonstrates that the Service’s attempt to delist the gray wolf does not meet the Act’s

requirements.

C, The Service cannot split up the listed population by abandoning remnant
gray wolves.

The Service cannot split up a listed population into a recovered subgroup and an
unrecovered subgroup that will become extinct. In the Service’s most recent delisting attempt
that did not survive judicial review, the U.S. Court of Appeals for the D.C. Circuit ruled, in
Humane Society v. Zinke, that the Service cannot “delist an already-protected species by
balkanization.” 865 F.3d at 603. In that case, the Service simultaneously created the Western
Great Lakes distinct population segment, delisted that segment, and declared that gray wolves
were wholly recovered from extinction. /d. at 593-594, The U.S. Court of Appeals for the D.C.
Circuit ruled the Service cannot split a listed entity into a recovered subgroup and a leftover
group that is written off as an “orphan to the law.” /d. at 603.

Having been through that litigation, the Service should have known better this time
around. And yet this delisting attempt is only more of the same. The facts are almost
indistinguishable: The Service myopically focused on the success of gray wolves in the Great

Lakes, balkanizing them from wolves in other regions, and then failed to consider the status of

8
Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon
Case No. 4:21-cv-00344-JSW
 

 

10
| i
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

gray wolves remaining in 17 other states. The Service’s “failure to address the status of the

remnant is fatal,” id., and not in accordance with the Act.

CONCLUSION AND RELIEF REQUESTED

The Service unlawfully relied upon the recovery of the gray wolf in the Great Lakes

states to delist the endangered species nationwide, contrary to the Endangered Species Act, and

to the detriment of gray wolf populations nationwide. This Court should grant Plaintiffs’ motion

for summary disposition.

Dated: July 23, 2021

Respectfully submitted,

Dana Nessel
Attorney General

Fadwa Hamoud
Solicitor General

/s/ Elizabeth Morrisseau

 

Elizabeth Morrisseau (P81899)
Assistant Attorney General
Attorneys for People of the State of
Michigan

Environment, Natural Resources, and
Agriculture

P.O. Box 30755

Lansing, MI 48933

(517) 335-7664
MorrisseauE@michigan.gov

Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon

Case No. 4:21-cv-00344-JSW
 

 

19

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Dated: July 23, 2021

10

Ellen F. Rosenblum
Attorney General

/s/ Seth T. Karpinski

Seth T. Karpinski

Senior Assistant Attorney General
California Bar No. 137748

Paul Garrahan
Attorney-in-Charge

Steve Novick

Special Assistant Attorney General
Natural Resources Section
Oregon Department of Justice
1162 Court Street NE

Salem, OR 97301-4096

(503) 779-7102

Seth. T.Karpinski@doj.state.or.us
Paul.Garrahan(@doj.state.or.us
Steve. Novick@doj.state.or.us

Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon

Case No. 4:21-cv-00344-JS W
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CERTIFICATE OF SERVICE (E-FILE)

At the time of service, I was over 18 years of age and not a party to this action. [ am

employed in the County of Ingham, State of Michigan. My business address is 525 West Ottawa

Street, Lansing, Michigan 48933.

I hereby certify that on this 23rd day of July 2021, I electronically filed the foregoing

BRIEF OF PEOPLE OF THE STATE OF MICHIGAN AND THE STATE OF OREGON

AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY

JUDGMENT with the Clerk of the Court using the CM/ECF system.

Dated: July 23, 2021

‘s! Elizabeth Morrisseau

 

Elizabeth Morrisseau (P81899)
Assistant Attorney General
Attorneys for People of the State of
Michigan

Environment, Natural Resources, and
Agriculture

P.O. Box 30755

Lansing, MI 48933

(517) 335-7664
MorrisseauE(@michigan.gov

LF: Gray Wolf Delisting 2019 (AG)(Amicus)/AG# 2019-0257332-B/Amicus Brief 2021-07-23

Proposed Amicus Brief of the People of the State of Michigan and the State of Oregon

Case No, 4:21-cv-00344-JS W
